*150MEMORANDUM
BAILEY, J.
The bill of complaint seeks to remove certain tax deeds as a cloud in the title and to permanently enjoin the sale of the property. The defendant Commissioners are in no way involved in the second relief sought, and for that reason the bill is multifarious, the two matters involved not arising out of the same transaction. The motion to dismiss will be sustained.
The defendants who seek the appointment of a receiver are not seeking the foreclosure - of a deed of trust or the enforcement of any lien, and I see no occasion for the appointment of a receiver.